DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I invention (claim 1-17) in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that search for group I-III inventions overlapping thus no serious search burden.  This is not found persuasive because as explained in previous office action, group I-III inventions are directed to distinct inventions, wherein such inventions not only require different classification searches, but also require different field of searches, the prior art applicable to one invention would not likely be applicable to another invention etc. as explained during last office action.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 18-25 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2022

Non-Compliant Claim Identifier
The identifier of claim 18-25 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by Sztaberek et al (Sol−Gel Synthesis of Ruthenium Oxide Nanowires To Enhance Methanol Oxidation in Supported Platinum Nanoparticle Catalysts ACS Omega 2019, 4, 14226−14233). 
Sztaberek et al teaches crystalline RuO2 nanowire having a diameter 128±15nm (page 14227 left col. 2nd last para, right col. 2nd last para., page 14232 Experimental section). 
Regarding claim 1, as for the claimed “measured by TEM”, it is noted that this just a method for obtaining diameter of the nanowire diameter, Sztaberek et al already teaches nanowire diameter within the claimed range.  Furthermore, Sztaberek et al teaches every and each limitation of the nanowire as in claim 1, therefore, claim 1 is anticipated by Sztaberek et al. 
Regarding claim 2-3, Sztaberek et al. already teaches such limitations as discussed above. 
Regarding claim 5, Sztaberek et al. teaches the nanowire produced having no surface coatings (page 14228 left col. 2nd para.). 
Regarding claim 6, Sztaberek et al. teaches the RuO2 nanowire being solid nanowire wherein apparently having a solid core (page 14228 2nd para.).
Regarding claim 7, Sztaberek et al. teaches metallic ruthenium observed in the XRD is relegated to the core of the material because it is not detectable by XPS (page 14228 right col. 1st para.), which means close to 0% by weight of metallic ruthenium.
Regarding claim 8-10, Sztaberek et al. teaches Pt nanoparticles being loaded onto the RuO2 nanowire as an electrocatalyst (page 14227 left col. 2nd last para., page 14228 2nd para., page 14232 Experimental Section), wherein Pt nanoparticles have an average size of 3.3±0.7 nm (page 14228 left col. last para.). 
Regarding claim 11, Sztaberek et al. discloses loading 20% by weight of Pt onto the RuO2 nanowire support (page 14228 right col. first para., page 14232 Experimental Section). 
Regarding claim 12, Sztaberek et al. discloses direct contact between Pt nanoparticles and the RuO2 nanowire surface (page 14228 left col. 2nd para.). 
Regarding claim 13, Sztaberek et al. discloses the catalyst having an enhanced catalytic activity such that conversion of reactant to product in a reaction catalyzed by the catalyst being 1.6 times the conversion of reactant to product in the same reaction under the same reaction conditions but catalyzed by a catalyst prepared with a carbon-based catalyst (table 1, Fig. 6, page 12230 right col. 2nd para.). 
Regarding claim 14, Sztaberek et al. discloses no significant irreversible oxidation of the Pt nanoparticles supported on the crystalline RuO2 nanowire support (page 14231 right col. 3rd para.). 
Regarding claim 15, Sztaberek et al. discloses the catalyst having 49.6 m2/g electrochemical surface area (table 1, page 14229 2nd last para.).
Regarding claim 16, Sztaberek et al. discloses the catalyst having onset potential 29 mV lower when compared to the onset potential of a catalyst prepared with a carbon-based support (table 1, page 14230 right col. first para.). 
Regarding claim 17, Sztaberek et al. discloses the catalyst having mass activity 0.23 A/mg (table 1, page 14230 right col. 2nd para.). 
Claim 1-3, 5-7 and 8-12 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by Yeom et al (Methanol Electro-oxidation of Electro-spun RuO2 Supported Platinum Catalyst, Korean Journal of Material Research, Vol. 21 No. 8, 2011, page 419-424) (for applicant’s convenience, English translation has been provided hereof as citations). 
Yeom et al teaches RuO2 nanowire (page 5 2nd para. -page 6 line 16) and such Ru2O nanowire having a diameter about 50 nm (page 9 last para.) and is crystalline Ru2O (page 13 first -2nd para., Fig. 2). 
Regarding claim 1, as for the claimed “measured by TEM”, it is noted that this just a method for obtaining diameter of the nanowire diameter, Yeom et al. already teaches nanowire diameter within the claimed range.  Furthermore, Yeom et al. teaches every and each limitation of the nanowire as in claim 1, therefore, claim 1 is anticipated by Yeom et al. 
Regarding claim 2-3, Yeom et al. already teaches such limitations as discussed above. 
Regarding claim 5, Yeom et al. does not require such nanowire having a surface coating, therefore,  Yeom et al. discloses RuO2 nanowire not having a surface coating. 
Regarding claim 6,  Yeom et al. teaches powder RuO2 nanowire having a solid core (page 5 2nd para.-page 6 line 16, Fig. 1-2, bridging page 11-12). 
Regarding 7,  Yeom et al. further teaches Ru atom in RuO2 nanowire as Ru(IV) (Fig. 3 a, page 14 last two lines-page 15 line 5), which means there is no metallic Ru thereof, i.e., less than 50% of metallic Ru. 
Regarding claim 8-9, Yeom et al. teaches RuO2 nanowire as support supporting Pt as an electrocatalyst (page 6 line 16-page 7 line 12, page 9 last para.-page 11, Fig. 1). 
Regarding claim 10, Yeom et al. teaches supported Pt having size of 2 to 4 nm (page 10 lines 10-12). 
Regarding claim 11, Yeom et al. also discloses 20% by weight or 40% by weight of Pt supported onto RuO2 nanowire (page 6 line 16-page 7 line 12, page 11, Fig. 1-3 etc.). 
Regarding claim 12, Yeom et al. discloses Pt nanoparticle being in direct contact with RuO2 nanowire (Fig. 1 (e)- (h), bridging page 11-page 12). 
Claim 1 and 3, 5 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by Kim et al (Ruthenium Oxide Incorporated One-Dimensional Cobalt Oxide Composite Nanowires as Lithium–Oxygen Battery Cathode Catalysts, ChemCatChem 2017, 9, 3554 – 3562). 
Kim et al. teaches a crystalline nanowire comprising Ru2O, which has a diameter of approximately 25% less than 160-180 nm (page 3555 left col. Results and Discussion section-right col, Fig. 1-2). 
Regarding claim 1, as for the claimed “measured by TEM”, it is noted that this just a method for obtaining diameter of the nanowire diameter, Kim et al. already teaches nanowire diameter within the claimed range.  Furthermore, Kim et al. teaches every and each limitation of the nanowire as in claim 1, therefore, claim 1 is anticipated by Kim et al.
Regarding claim 3, Kim et al. already teaches such limitations. 
Regarding claim 5, Kim et al. does not require such nanowire having a surface coating, therefore, Kim et al. discloses RuO2 nanowire not having a surface coating. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-14 and 16-17 are rejected under 35 U.S.C. 102 (a (1)) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yeom et al (Methanol Electro-oxidation of Electro-spun RuO2 Supported Platinum Catalyst, Korean Journal of Material Research, Vol. 21 No. 8, 2011, page 419-424). 
Regarding claim 13, Yeom et al. already teaches an identical RuO2 nanowire supported Pt nanoparticle catalyst as that of instantly claimed, therefore, same/identical enhanced catalytic activity being great than at least 1.1 times the conversion of reactant to product in the same reaction conditions catalyzed by a catalyst prepared with a carbon-based support as that of instantly claimed would be associated or expected because physically same composition would have same properties (see also §MPEP 2112). 
Regarding claim 14, Yeom et al already teaches an identical RuO2 nanowire supported Pt nanoparticle catalyst as that of instantly claimed, therefore, identical RuO2 nanowire does not contribute to significant oxidation of the surface of Pt as that of instantly claimed would be associated or expected (see also §MPEP 2112). 
Regarding claim 16, Yeom et al. already teaches an identical RuO2 nanowire supported Pt nanoparticle electrocatalyst as that of instantly claimed, therefore, same onset potential is in a range from about 10 mV to about 100 mV lower when compared to the onset potential of a catalyst prepared with a carbon-based support as that of instantly claimed would be associated or expected (see also §MPEP 2112). 
Regarding claim 17, Yeom et al. already teaches an identical RuO2 nanowire supported Pt nanoparticle electrocatalyst as that of instantly claimed, therefore, same mass activity in a range from about 0.10A/mg to about 1.5 A/mg as that of instantly claimed would be associated or expected (see also §MPEP 2112). 
Claim 15 is rejected under 35 U.S.C. 103 as obvious over Yeom et al (Methanol Electro-oxidation of Electro-spun RuO2 Supported Platinum Catalyst, Korean Journal of Material Research, Vol. 21 No. 8, 2011, page 419-424) as applied above, and in view of Klose-Schubert (US2014/0349203). 
Regarding claim 15, Yeom et al. does not expressly teach the electrochemical surface area of the supported catalyst. 
Klose-Schubert teaches an electrocatalyst comprising RuO2 as support and having noble metal such as Pt nanoparticle supported thereof (para. [0022], [0036], [0038], [0062], [0069]) and such electrocatalyst having electrochemical surface area of 20 to 120 m2/g (para. [0071]). 
It would have been obvious for one of ordinary skill in the art to adopt such electrochemical surface area as shown by Klose-Schubert to modify RuO2 nanowire supported Pt nanoparticle electrocatalyst of Keom et al. because by doing so can help provide an electrocatalyst with high activity in fuel cell as suggested by Klose-Schubert (para. [0071]). Furthermore, adopting such well-known electrochemical surface area for help obtaining a RuO2 supported Pt nanoparticle electrocatalyst having high activity would have reasonable expectation for one of ordinary skill in the art (see §MPEP 2143 KSR).
Claim 4 is rejected under 35 U.S.C. 103 as obvious over Sztaberek et al (Sol−Gel Synthesis of Ruthenium Oxide Nanowires To Enhance Methanol Oxidation in Supported Platinum Nanoparticle Catalysts ACS Omega 2019, 4, 14226−14233). 
 Regarding claim 4, Sztaberek et al teaches the RuO2 nanowire length can be up to 3 µm (Fig. 1 B, page 14227 right col. 2nd last para.), wherein such length overlapping with that of claimed length ranges thus render a prima facie case of obviousness (see §MPEP 2144. 05 I).
Claim 4 is rejected under 35 U.S.C. 103 as obvious over Kim et al (Ruthenium Oxide Incorporated One-Dimensional Cobalt Oxide Composite Nanowires as Lithium–Oxygen Battery Cathode Catalysts, ChemCatChem 2017, 9, 3554 – 3562). 
Kim et al. further teaches the adopted nanofiber having length of up to a few microns and such nanofiber being converted to nanowire after being calcined under 500 ºC, which only leading to shrinkage of diameter (page 3555 left col. Results and Discussion section-right col, Fig. 1), wherein apparently the nanowire still having length of up to a few microns. 
Kim et al. disclosed length overlaps with that of claimed length ranges, thus render a prima facie case of obviousness (see §MPEP 2144. 05 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732